 

Execution Copy

PATENT LICENSE AGREEMENT

BETWEEN

POLYMEDIX, INC.

AND

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

 

 

PATENT LICENSE AGREEMENT

     This Patent License Agreement (this “Agreement”) is made on January 3, 2003
(the “Effective Date”), by and between The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at 3160
Chestnut Street, Suite 200, Philadelphia, Pennsylvania 19104-3147 (“Penn”), and
Polymedix, Inc., a Delaware corporation (“Licensee”), with its principal offices
at 5 Radnor Corporate Center, 100 Matsonford Road, Suite 520, Radnor, PA 19087.

BACKGROUND

     A.      Penn owns certain intellectual property developed by Drs. William
Degrado and Michael Klein of Penn’s Schools of Medicine and of Arts and Sciences
relating to antimicrobial materials, as described more fully in Attachment 1 to
this Agreement;

     B.      Licensee desires to obtain the exclusive right and license to use,
develop, manufacture, market and exploit the intellectual property described
in Attachment 1, and a first option to negotiate with Penn to obtain a license
to certain intellectual property directly related thereto; and

     C.      The exploitation of the intellectual property developed by Drs.
Degrado and Klein is in the best interest of Penn and is consistent with its
educational and research mission and goals.

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement and intending to be legally bound, the parties agree as follows:

1.     DEFINITIONS          1.1     “Affiliate” means any legal entity directly
or indirectly controlling, controlled by or under common control with Licensee
that has executed (a) this Agreement or (b) a written joinder agreement, in a
form satisfactory to Penn, agreeing to be bound by all of the terms and
conditions of this Agreement as if such Affiliate were an original party to this
Agreement. For purposes of this Agreement, “control” means the direct or
indirect ownership of at least fifty percent (50%) of the outstanding voting
securities of a legal entity, or the right to receive more than fifty percent
(50%) of the profits or earnings of a legal entity, or the right to control the
policy decisions of a legal entity, or the right to appoint a majority of its
board of directors or the maximum percentage allowed by law in the country of
the controlled entity.          1.2     “Agreement” shall have the meaning given
in the first paragraph hereof.          1.3     “Calendar Quarter” means each
three-month period, or any portion thereof, beginning on January 1, April 1,
July 1 and October 1.

- 2 -

 

 

     1.4     “Change of Control” means an assignment of the License, an
exclusive sublicense of all of the intellectual property and any other rights
granted to Licensee under this Agreement, a direct merger or other change in
corporate structure where Licensee is not the surviving entity, a sale or
transfer of the capital stock of Licensee representing more than fifty percent
(50%) of the voting power of the stockholders of Licensee immediately prior to
such sale, or an initial public offering of securities by Licensee. For clarity,
a Change of Control shall not include a financing event in which Licensee may
transfer more than fifty percent (50%) of the voting power of the stockholders
to venture capital or other similar investors who do not exercise control over
day-to-day operations of Licensee.        1.5     “Confidential Information”
means and includes all technical information, inventions, developments,
discoveries, software, know-how, methods, techniques, formulae, data, processes
and other proprietary ideas, whether or not patentable or copyrightable,
regardless whether Penn identifies such information as confidential or
proprietary at the time it is delivered or communicated to Licensee.
Confidential Information shall include all disclosures hereunder in writing and
identified as being “Confidential”, or if disclosed orally, which are reduced in
writing within thirty (30) days of oral disclosure and clearly identified as
being “Confidential.”        1.6     “Default” shall have the meaning given in
Section 5.3.        1.7     “Development Plan” means a plan for the development
and/or marketing of the Penn Patent Rights that demonstrates Licensee’s
capability to bring the Penn Patent Rights to practical application. The initial
Development Plan will be delivered within one hundred fifty (150) days of the
Effective Date.        1.8     “Effective Date” have the meaning given in the
first paragraph of this Agreement.        1.9     “Fair Market Value” means the
cash consideration that Licensee, its Affiliates and/or Sublicensees would
realize from an unaffiliated, unrelated buyer in an arm’s length sale of an
identical item sold in the same quantity and at the same time and place of the
transaction.        1.10     “Gross Sales” means the consideration or Fair
Market Value attributable to the Sale of any Penn Licensed Product(s), less the
following:               1.10.1     Discounts in amounts customary in the trade,
for quantity purchases, for prompt payments and for wholesalers and
distributors, to the extent separately stated on the invoice;  
            1.10.2     Credits or refunds, not exceeding the original invoice
amount, for claims or returns;               1.10.3     Prepaid transportation
expenses and transportation insurance premiums, to the extent separately stated
on the invoice;               1.10.4     Sales and use taxes and other fees
imposed by a government agency, to the extent separately stated on the invoice;
and               1.10.5     Price reductions imposed by governmental agencies.

- 3 -

 

 

     1.11     “Indemnified Party” shall have the meaning given in Section 8.5.  
     1.12     “Liability” and “Liabilities” shall have the meaning given in
Section 8.5.        1.13     “License” shall mean the license granted by Penn to
Licensee pursuant to Section 2.1.        1.14     “Licensee” shall have the
meaning given in the first paragraph of this Agreement.        1.15     “Penn
Licensed Product(s)” means products that are made, made for, used or sold by
Licensee, its Affiliates and/or Sublicensees and that: (a) in the absence of
this Agreement would infringe at least one Valid Claim of the Penn Patent
Rights; or (b) are made using a process or machine covered by a Valid Claim of
the Penn Patent Rights.        1.16     “Penn Patent Rights” means all patent
rights represented by or issuing from the United States or foreign patents
listed in Attachment 1 or the patents issuing from the United States or foreign
patent or provisional applications listed in Attachment 1, and their foreign
counterparts and extensions, including continuations, divisionals, renewals,
reissues, substitutions or additions of such patents. To the extent, if any,
that Penn does not solely own the Penn Patent Rights referenced as Penn Ref #
N2428 on Attachment 1, Penn Patent Rights shall include only Penn’s undivided
interest in such patent rights. Penn Patent Rights also include
continuations-in-part to the extent that the continuation-in-part relates to
existing patents or patent applications and not to any new subject matter.  
     1.17     “Sale” means any bona fide transaction for which consideration is
received or expected for the sale, use, lease, transfer or other disposition of
Penn Licensed Product(s). A Sale of Penn Licensed Product(s) shall be deemed
completed at the time Licensee, an Affiliate and/or Sublicensee invoices, ships
or receives payment for such Penn Licensed Product(s), whichever occurs first.
Sale excludes transfers of Penn Licensed Products for use in clinical trials or
as free samples, and transfers of Penn Licensed Product(s) between or among
Licensee, its Affiliates and any Sublicensees where such Penn Licensed
Product(s) are intended for further resale, whether alone or in the form of
combination products containing one or more other components.  
     1.18     “Sell-Off Right” shall have the meaning given in Section 5.9.  
     1.19     “Software License Agreement” means the Software License Agreement
entered into by and between Penn and Licensee as of the date hereof.  
     1.20     “Sublicense” shall have the meaning given in Section 2.4.1.  
     1.21     “Sublicense Assignment” shall have the meaning given in Section
2.4.2.        1.22     “Sublicensee” shall have the meaning given in Section
2.4.1.        1.23     “Stock Purchase Agreement” shall have the meaning given
in Section 3.1.1.

- 4 -

 

 

     1.24     “Transaction Documents” means this Agreement, the Software License
Agreement, the Stock Purchase Agreement and any stockholders agreement entered
into by the parties thereunder.        1.25     “Trigger Event” means any of the
following:               1.25.1     If Licensee: becomes insolvent, bankrupt or
generally fails to pay its debts as such debts become due; is adjudicated
insolvent or bankrupt; admits in writing its inability to pay its debts; or
shall suffer a custodian, receiver or trustee for it or substantially all of its
property to be appointed and, if appointed without its consent, not be
discharged within sixty (60) days; makes an assignment of all or substantially
all of its assets for the benefit of creditors; or suffers proceedings under any
law related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and, if
contested by it, not dismissed or stayed within thirty (30) days;  
            1.25.2     If proceedings under any law related to bankruptcy,
insolvency, liquidation, or the reorganization, readjustment or the release of
debtors are instituted or commenced by Licensee; or               1.25.3     If
any order for relief is entered relating to any of the proceedings described in
Sections 1.25.1 or 1.25.2; or               1.25.4     If Licensee shall call a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; or               1.25.5     If Licensee shall by any act or failure
to act indicate its consent to, approval of or acquiescence in any of the
proceedings described in Sections 1.25.1, 1.25.2, 1.25.3 or 1.25.4.  
     1.26     “Valid Claim” means a claim (a) of any issued, unexpired patent
which has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise; or (b) of any
patent application that has been neither cancelled, withdrawn or abandoned, nor
pending for more than five (5) years.   2.     LICENSE GRANT  
       2.1     License Grant. Penn hereby grants to Licensee and its Affiliates
for the term of this Agreement a world-wide right and license to use and
practice under the Penn Patent Rights to make, have made, use, import, sell and
offer for sale Penn Licensed Product(s), with the qualified right to sublicense
in the United States and throughout the world to the extent permitted under
Section 2.4. To the extent that any Affiliate exercises any rights granted by
Penn hereunder, Licensee remains primarily liable to Penn for the duties and
obligations of any Affiliate hereunder, and any act or omission of an Affiliate
would be deemed to be a breach by Licensee of this Agreement. No other rights or
licenses are granted except as expressly set forth herein. Penn shall cooperate
with Licensee and use its reasonable efforts to obtain sole ownership of, or the
exclusive right to grant licenses in, any Penn Patent Rights in which, as of the
Effective Date, Penn only maintains a joint ownership interest.

- 5 -

 

 

     2.2     Exclusivity. The License is exclusive, except that as to any Penn
Patent Rights covering the Penn Software (as such term is defined in the
Software License Agreement), the License is non-exclusive but Penn shall not
grant any additional licenses to such Penn Patent Rights to any other persons or
entities. Notwithstanding the foregoing, Penn may use and permit other nonprofit
organizations to use and practice under the Penn Patent Rights solely for
educational and non-commercial research purposes.        2.3     U.S. Government
Rights. Licensee or its Affiliates acknowledge that pursuant to Public Laws
96-517, 97-256 and 98-620, codified at 35 U.S.C. 200-212, the United States
government retains certain rights in intellectual property funded in whole or
part under any contract, grant or similar agreement with a Federal agency.
Pursuant to these laws, the government may impose certain requirements regarding
such intellectual property, including but not limited to the requirement that
products resulting from such intellectual property sold in the United States
must be substantially manufactured in the United States. The License is
expressly subject to all applicable United States government rights as provided
in the above-mentioned laws and any regulations issued under those laws, as
those laws or regulations may be amended from time to time.  
     2.4     Sublicense Conditions. The right to sublicense granted to Licensee
under Section 2.1 is subject to the following conditions:  
            2.4.1     Licensee may sublicense the rights granted in this
Agreement by written sublicense agreement which form shall (a) prohibit the
sublicensee (“Sublicensee”) from further sublicensing, and (b) require that the
Sublicensee be subject to the applicable terms and conditions of the license
granted to Licensee under this Agreement (each, a “Sublicense”).  
            2.4.2     Within thirty (30) days after Licensee enters into any
Sublicense: (a) Licensee must deliver to Penn a complete copy of the Sublicense
(after redacting any confidential information that is not reasonably relevant to
Penn’s administration of this Agreement) written in the English language (Penn’s
receipt of the Sublicense shall not constitute an approval of the Sublicense or
a waiver of any of Penn’s rights or Licensee’s obligations under this
Agreement); (b) an executed assignment and security agreement in form acceptable
to Penn (each, a “Sublicense Royalty Assignment”) granting Penn, as security for
the payment of Licensee’s obligations hereunder, an assignment of and security
interest in any royalties, fees or other proceeds generated by such Sublicense,
exercisable upon occurrence and during the continuance of a Default under
Section 5.3; and (c) such executed forms of UCC-1 and UCC-3 or other documents
as may be necessary to perfect Penn’s interest in such Sublicense Royalty
Assignment. In addition to any rights or remedies provided for under this
Agreement, Penn shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code. Upon request, Licensee shall execute all such
documents as are reasonably necessary to evidence and perfect in any
jurisdiction Penn’s interest in and to such Sublicense Royalty Assignment. If
Licensee fails to execute such documents in a timely manner, Licensee hereby
grants Penn, effective during the period during which this Agreement or any
Sublicense is in effect, an irrevocable power of attorney to execute in the name
of Licensee all such documents as are reasonably necessary to evidence and
perfect in any jurisdiction Penn’s interest in and to such Sublicensee Royalty
Assignment. Penn hereby agrees that its assignment of and security interest in
such royalties, fees and other proceeds shall be subordinated to any security
interest and/or assignment that Licensee may grant to any lender to Licensee,
and Penn shall execute and deliver any such documents as may be reasonably
requested by Licensee to confirm and document the foregoing. Upon satisfaction
of Licensee’s payment obligations hereunder, Penn shall execute such UCC
termination statements with respect to the Sublicensee Royalty Assignment as
Licensee shall reasonably request.

- 6 -

 

 

          2.4.3     In the event of the continuance of a Default under Section
5.3 hereunder, all payments then or thereafter due to Licensee or its Affiliates
from each Sublicensee shall, upon notice from Penn to any such Sublicensee,
become owed directly to Penn for the account of Licensee or its Affiliate;
provided that Penn shall remit to Licensee or its Affiliate the amount by which
such payments in the aggregate exceed the total amount owed by Licensee to Penn.
            2.4.4     Even if Licensee enters into Sublicenses, Licensee remains
primarily liable to Penn for all of Licensee’s duties and obligations contained
in this Agreement, and any act or omission of an Affiliate or Sublicensee that
would be a breach of this Agreement if performed by Licensee shall be deemed to
be a breach by Licensee of this Agreement.        2.5     Patents on New
Technology and Software.               2.5.1     In the event that technology is
developed in the Penn labs of Drs. Klein or Degrado that, if patented, would
require a license under the dominant Penn Patent Rights already licensed to
Licensee under this Agreement in order to practice such technology to the extent
of the license granted in Section 2.1 hereof, or should any patentable software
be developed in the Penn labs of Drs. Klein or Degrado that is useful in
connection with practicing under the Penn Patent Rights or such technology, Penn
shall notify Licensee within 45 days after becoming aware of such development.
Licensee shall within 30 days notify Penn that Licensee desires that Penn file
patent applications with respect to the technology or software. If Licensee so
elects, then Penn and Licensee shall promptly thereafter negotiate in good faith
for Licensee to take a license to such patent applications and any resulting
issued patents under terms substantially the same as those set forth herein, it
being understood that the financial terms of such license shall be the payment
of royalties at the rates set forth herein but for the extended term(s) of any
additional patents covering such technology or software that are licensed to
Licensee. Notwithstanding the foregoing sentence, Penn reserves the right to
renegotiate in good faith such royalties as they pertain to such additional
patents as may be required to protect Penn’s tax exempt status under the
provisions of the Tax Reform Act of 1986.               2.5.2     Penn shall not
be obligated to license any patents or patent applications to Licensee under
this Section 2.5 to the extent it is obligated to license such patents or patent
applications to another party by reason of a sponsored research agreement
entered into with such other party; provided, however, that Penn shall in good
faith negotiate with Licensee for Licensee to sponsor any research that is
specifically directed towards the development of any technology or software
covered by this Section 2.5 for a period of at least 150 days prior to entering
into any such sponsored research agreement with another party. Any such
sponsored research agreement with Penn that is specifically directed towards the
development of software covered by this Section 2.5 shall require the payment of
no more than “nominal” consideration to Penn.

- 7 -

 

 

          2.5.3     If the parties are unable to agree on the terms of a license
and Penn subsequently licenses any such patents or patent applications to a
third party, Penn shall promptly reimburse Licensee for all costs and expenses
that Licensee has paid to Penn in connection with the filing and prosecution of
such patents or patent applications.             2.5.4     The rights described
in this Section will expire as to any patents or patent applications respecting
technology or software developed (as determined based on invention disclosure
submissions to Penn) after the fifth anniversary of the Effective Date, or the
date of a Change of Control, whichever occurs sooner.   3.     FEES AND
ROYALTIES          3.1     Shares, Sublicense Fees and Royalties.  
             3.1.1     In partial consideration of the License, Licensee shall
issue to Penn 500,000 shares of Licensee’s Series A-1 Non-Voting Convertible
Preferred Stock, par value $0.001 per share, on the terms and conditions as set
forth in the stock purchase agreement between Licensee and Penn (the “Stock
Purchase Agreement”), a copy of which is attached to this Agreement asAttachment
2.                3.1.2     In further consideration of the exclusive license
granted to Licensee hereunder, Licensee shall pay to Penn a royalty on the Gross
Sales by Licensee, its Affiliates and/or Sublicensees as follows:      
        (a)      3.0% on Gross Sales for Penn Licensed Products that are sold as
pharmaceuticals under an approved NDA or other similar regulatory filing;      
        (b)      1.5% on Gross Sales for Penn Licensed Products that are sold as
coatings for use in medical devices under an approved PMA, 510(k) application or
other similar regulatory filing; and               (c)      0.5% on all other
Gross Sales for Penn Licensed Products.

Royalties shall be payable on a country-by-country basis for so long as such
Penn Licensed Products (a) in the absence of this Agreement would infringe at
least one Valid Claim of the Penn Patent Rights in the country in which such
products are used or sold; or (b) are made using a process or machine covered by
a Valid Claim of the Penn Patent Rights in the country in which such products
are used or sold; provided, however, that if no such Penn Patent Rights exist as
of the date of first commercial sale of such Penn Licensed Products in such
country, said royalties shall be payable until the twentieth (20th) anniversary
of the Effective Date, or the end of the term of this Agreement, whichever
occurs sooner.

Notwithstanding anything to the contrary herein, the obligation to pay royalties
under this Section shall not commence, and no royalties shall be due on any
Gross Sales accruing, prior to the date on which a Change of Control occurs.
Penn, in its sole discretion may at any time reduce and/or terminate any of the
foregoing royalty obligations.

- 8 -

 

 

          3.1.3     Licensee shall pay to Penn a percent of any consideration
(other than royalties based on sales of Penn Licensed Products) received by
Licensee from each Sublicensee for the Sublicense granted to such Sublicensee
according to the schedule below:             Sublicenses executed in the
1st year after the Effective Date     50%;     Sublicenses executed in the
2nd year after the Effective Date     40%;     Sublicenses executed in the
3rd year after the Effective Date     30%;     Sublicenses executed in the
4th year after the Effective Date     25%;     Sublicenses executed in the
5th year after the Effective Date     15%; and     Sublicenses executed
thereafter     10%.    

Notwithstanding the foregoing, Licensee shall have no obligation to pay to Penn
any amounts received from any Sublicensee in consideration for equity
investments, research grants, consulting or similar services, supply of products
or materials, or expense reimbursement; provided, however, that the amounts
allocated for the grant of the Sublicense shall be fair and reasonable in light
of the overall value of the rights and/or assets being exchanged by Licensee and
the Sublicensee. Licensee will pay to Penn the applicable percentage, if any,
within 30 days after the end of the calendar quarter during which the relevant
initiation fee or other consideration is received. The obligation to pay any
amounts under this Section shall be waived for Sublicenses executed within the
first four years of the Agreement provided that the value received from the
relevant Sublicensee is not distributed in the form of cash or stock to
Licensee’s shareholders.

          3.1.4     Gross Sales of any Penn Licensed Product shall not be
subject to more than one assessment of the scheduled royalty regardless of the
number of Penn Patent Rights covering such Penn License Product; such assessment
shall be the highest applicable royalty.             3.1.5     In the event that
a Penn Licensed Product is sold in the form of a combination product containing
one or more components which are themselves not Penn Licensed Products, the
Gross Sales shall be calculated by multiplying the sales price of such
combination product by the fraction A/(A+B), where A is the invoice price or
Fair Market Value (whichever is greater) of the Penn Licensed Product and B is
the total invoice price or Fair Market Value (whichever is greater) of the other
components.        3.2     Commercial Diligence.  
            3.2.1     Licensee shall use reasonable commercial efforts to
develop for commercial use and to market Penn Licensed Products as soon as
practical, consistent with the Development Plan. “Reasonable commercial efforts”
shall include a reasonable commercial level of product marketing and promotion
to increase sales of Penn Licensed Products, including without limitation,
advertising, public relations, trade shows/conferences and direct marketing.  
            3.2.2     Licensee shall use reasonable commercial efforts to
achieve the first commercial sale of a Penn Licensed Product within seven (7)
years of the Effective Date, and shall use reasonable commercial efforts to sign
a strategic partnership within four (4) years of the Effective Date.

- 9 -

 

 

          3.2.3     Licensee shall provide to Penn, on the first anniversary of
the Effective Date and on each anniversary thereafter, written progress reports,
setting forth in such detail as Penn may reasonably request: (a) the progress of
the development, evaluation, testing and commercialization of each Penn Licensed
Product; and (b) the Licensee’s strategic alliances with industry counterparts
that, in the best judgment of the Licensee, represent effective and beneficial
business relationships. Licensee shall also notify Penn in writing within thirty
(30) days after the first commercial sale of a Penn Licensed Product.  
          3.2.4     Licensee shall provide to Penn, at least as frequently as
they are distributed to the Board of Directors and/or management of Licensee
copies of: (a) all Board and management reports that relate to the Penn Patent
Rights and Penn Licensed Products; and (b) all business plans and financial
statements that are distributed to the Board of Directors and/or management. The
obligations of Licensee shall cease under this Section 3.2.4(b) from and after
the time that any of Licensee’s securities are traded publicly.  
          3.2.5     Licensee shall provide Penn within one hundred fifty (150)
days of the Effective Date and on each anniversary of the Effective Date, a
written, current Development Plan with sufficient detail as Penn shall
reasonably request.             3.2.6     Licensee shall, within twenty four
(24) month(s) of the Effective Date, raise two million dollars ($2,000,000) in
equity investment capital.        3.3     Royalty Reports and Records.  
            3.3.1     Licensee shall deliver to Penn within sixty (60) days
after the end of each Calendar Quarter a written report, certified by the chief
financial officer (or other senior executive) of Licensee, setting forth the
calculation of the royalties due to Penn for such Calendar Quarter (if any),
including, without limitation:                     3.3.1.1.     Number of Penn
Licensed Products involved in Sales, listed by country and category
(pharmaceutical product, coating for use in medical device or other);  
                  3.3.1.2.     Gross consideration for Sales of Penn Licensed
Products, including all amounts invoiced, billed, or received, listed by country
and category;                     3.3.1.3.     Gross Sales of Penn Licensed
Products listed by country and category, including a breakdown of all deductions
under Section 1.10 listed by category; and  
                  3.3.1.4.     Royalties owed to Penn, listed by country and
category, including without limitation Licensee and/or Affiliate earned and
Sublicensee derived royalties.               3.3.2     Licensee shall pay the
royalties due under Sections 3.1.2 to Penn within sixty (60) days following the
last day of the Calendar Quarter in which the royalties accrue. Licensee shall
send Penn with such royalties the report described in Section 3.3.1.

- 10 -

 

 

          3.3.3     Licensee shall maintain and require its Affiliates and
Sublicensees to maintain, complete and accurate books and records that enable
the royalties payable under this Agreement to be verified. The records for each
Calendar Quarter shall be maintained for three (3) years after the submission of
each report under Article 3. Upon reasonable prior notice to Licensee, Licensee
shall provide an independent certified public accountant selected by Penn and
reasonably acceptable to Licensee or the Affiliate or Sublicensee being audited
with access to all books and records relating to the Sales of Penn Licensed
Products by Licensee and its Affiliates and Sublicensees to conduct a review or
audit of those books and records solely to determined the royalties due and
owing to Penn hereunder. Access to Licensee’s books and records shall be made
available at least once each calendar year, during normal business hours, and
during each of three (3) years after the expiration or termination of this
Agreement. If the independent accountant determines that Licensee has underpaid
any royalty due by five percent (5%) or more, then Licensee shall pay to Penn
promptly the reasonable costs and expenses of Penn and its accountants in
connection with their review or audit, in addition to such underpayment.  
     3.4     Currency, Place of Payment, Interest, Payment of Expenses.  
            3.4.1     All dollar amounts referred to in this Agreement are
expressed in United States dollars. All payments to Penn under this Agreement
shall be made in United States dollars by check payable to “The Trustees of the
University of Pennsylvania.” If Licensee receives revenues from Sales of Penn
Licensed Products in currency other than United States dollars, then revenues
shall be converted into United States dollars at the conversion rate for the
foreign currency as published in the eastern edition of The Wall Street Journal
as of the last business day of the applicable Calendar Quarter, or, in the case
of Sublicensees, using such other reasonable and customary conversion method as
the applicable Sublicensee generally utilizes.               3.4.2     Amounts
that are not paid when due shall accrue interest from the due date until paid,
at a rate equal to one and one-half percent (1.5%) per month or part thereof (or
the maximum allowed by law, if less).               3.4.3     At least once
every 2 years after Gross Sales exceed $2,000,000, Licensee will provide at its
expense a written report audited by Licensee’s outside auditor (or another
3rd party auditor of Licensee’s choosing) of the amounts due to Penn under the
Agreement.               3.4.4     Licensee shall pay all reasonable
out-of-pocket expenses of Penn, as well as legal fees and expenses, in
connection with this Agreement and the other Transaction Documents. Licensee
shall pay such documented expenses directly, within 30 days of presentment of
invoices (with appropriate supporting documentation) by Penn. Licensee’s
reimbursement obligation under this Section shall not exceed $10,000.  
4.     CONFIDENTIALITY          4.1     Non-Disclosure by Licensee. Licensee
shall maintain in confidence and not disclose to any third party any
Confidential Information of Penn; provided, however, that Licensee may disclose
Confidential Information to its Sublicensees (including prospective
Sublicensees) and Affiliates to use in a manner consistent with the manner in
which Licensee may use such Confidential Information hereunder. Licensee shall
ensure that its employees, and shall require that its Sublicensees and
Affiliates ensure that their employees, have access to Confidential Information
only on a need-to-know basis and are obligated in writing to abide by Licensee’s
obligations under this Agreement. Licensee’s, Sublicensee’s and Affiliate’s
obligations of confidentiality as recipients under this Agreement shall be
limited to a period of ten (10) years from receipt of Confidential Information,
provided that for each item of Confidential Information received, such ten (10)
year period shall run only once, from the date such Confidential Information is
first received by Licensee. The foregoing obligation shall not apply to:

- 11 -

 

 

          4.1.1     Information that is known to Licensee or any Sublicensee or
Affiliate, or independently developed by Licensee or any Sublicensee or
Affiliate, prior to the time of disclosure, in each case, to the extent
evidenced by written records promptly disclosed to Penn upon receipt of the
Confidential Information;             4.1.2     Information disclosed to
Licensee or any Sublicensee or Affiliate, by a third party that has a right to
make such disclosure;             4.1.3     Information that becomes patented,
published or otherwise part of the public domain as a result of acts by Penn,
acts of Licensee or any Sublicensee or Affiliate that have been approved by
Penn, such approval not to be unreasonably withheld, or acts of a third person
obtaining such information as a matter of right;  
          4.1.4     Information reasonably required to be disclosed in order to
obtain or maintain regulatory or other approvals for Penn Licensed Products;  
          4.1.5     Information that is required to be disclosed by law, rule,
regulation or order of a United States governmental authority or agency
(including the SEC), or a court of competent jurisdiction; provided that
Licensee shall use reasonable efforts to obtain confidential treatment of such
information by such authority, agency or court;  
          4.1.6     Information that is disclosed to accountants, banks or other
financing sources (or their advisors) or in connection with a merger,
acquisition, strategic alliance or securities offering, subject to a
nondisclosure and confidentiality agreement.        4.2     Use by Licensee.
Penn acknowledges that Licensee shall have the non-exclusive right to use, and
to permit its Affiliates and Sublicensees to use, any Confidential Information
of Penn relating to the Penn Patent Rights or Penn Licensed Product(s) that
Licensee may receive from Penn to the extent reasonably necessary for Licensee
or its Affiliates or Sublicensees to develop, make, have made, sell, offer for
sale use and import Penn Licensed Products as permitted hereunder; provided,
however, that nothing in this Section 4.2 shall grant Licensee any rights under
any patent rights of Penn other than the Penn Patent Rights.  
     4.3     Limited Non-Disclosure by Penn. Penn shall not be obligated to
accept any confidential information from Licensee except for the reports
required in Sections 3.2 and 3.3. Penn shall use reasonable efforts not to
disclose those reports to any third party other than Penn’s outside advisors
(subject to exceptions similar to these applicable to Licensee under Section
4.1), which efforts shall be no less diligent than those that Penn employs to
protect its own confidential information of a similar nature. Penn bears no
institutional responsibility for maintaining the confidentiality of any other
information of Licensee.

- 12 -

 

 

5.     TERM AND TERMINATION          5.1     Term. This Agreement, unless sooner
terminated as provided in this Agreement, shall expire upon the expiration of
the last to expire or become abandoned of any issued Penn Patent Rights.  
       5.2     Termination by Licensee. Licensee may, upon sixty (60) days
written notice to Penn, terminate this Agreement by doing all of the following:
               5.2.1     Ceasing to make, have made, use, import, sell and offer
for sale all Penn Licensed Products;                5.2.2     Terminating all
Sublicenses, and requiring all Sublicensees and Affiliates to cease making,
having made, using, importing, selling and offering for sale all Penn Licensed
Products; and                5.2.3     Paying all monies owed to Penn under this
Agreement through the date of termination.          5.3     Termination by Penn.
Penn may terminate this Agreement on written notice to Licensee if any of the
following events of default (“Default”) occur:                5.3.1     Licensee
is more than sixty (60) days late in paying to Penn royalties, expenses, or any
other undisputed amounts due under this Agreement and Licensee does not pay Penn
in full within thirty (30) days of written notice thereof;  
             5.3.2     Licensee experiences a Trigger Event; or  
             5.3.3     Licensee materially breaches this Agreement (other than a
breach solely under Section 5.3.1) or the Stock Purchase Agreement and does not
cure such breach within sixty (60) days after written notice of the breach;  
       5.4     Effect of Termination. In the event of a termination under
Section 5.3 hereof, the License shall immediately terminate without the
necessity of any action being taken either by Penn, and Licensee and any
Affiliate and/or Sublicensee shall refrain from further manufacture, sale,
marketing, importation and/or distribution of Penn Licensed Product(s);
provided, however, that Penn shall, upon the request of any Sublicensee not then
in material breach of any provisions of this Agreement applicable to such
Sublicensee, promptly enter into a direct license agreement with such
Sublicensee on terms substantially the same as the terms of this Agreement,
excluding those terms respecting the issuance of equity in such Sublicensee.  
       5.5     Security Interest in Inventories. To secure the complete and
timely payment and satisfaction of all royalty obligations of Licensee under
this Agreement, Licensee hereby grant to Penn a security interest, effective
immediately, in all inventories of Penn Licensed Products now or hereafter owned
by Licensee or its Affiliates.In addition to any rights or remedies provided for
under this Agreement, Penn shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code. Upon request, Licensee and its
Affiliates shall execute and deliver to Penn such UCC-1 and UCC-3 or other
documents as may be necessary to perfect Penn’s interest in such inventories. If
Licensee fails to execute such documents in a timely manner, Licensee and its
Affiliates hereby grant to Penn an irrevocable power of attorney to execute in
Licensee’s or its Affiliates’ name all such documents as Penn deems reasonably
necessary to evidence and perfect such security interest in any jurisdiction.
Penn hereby agrees that its security interest in all inventories of Penn
Licensed Products now or hereafter owned by Licensee or its Affiliates shall be
subordinated to any security interest therein that Licensee or any of its
Affiliates may grant to any lender to Licensee or such Affiliate, and Penn shall
execute and deliver any such documents as may be reasonably requested by
Licensee to confirm and document the foregoing. Upon satisfaction of Licensee’s
payment obligations hereunder, Penn shall execute such UCC termination
statements with respect to such inventories as Licensee shall reasonably
request.

- 13 -

 

 

     5.6     Return of Confidential Information. Upon termination of this
Agreement, Licensee and any Affiliate and/or Sublicensee shall, at Penn’s
request, return to Penn or destroy all Confidential Information in their
possession or control, except as may be necessary for Licensee and any Affiliate
and/or Sublicensee to exercise any of its retained rights under this Article 5.
Licensee and any Affiliate and/or Sublicensee may retain one copy of
Confidential Information in their files for reference purposes only.  
     5.7     Inventories. Upon termination of this Agreement, Licensee shall
cause physical inventories to be taken immediately of: (a) all completed Penn
Licensed Product(s) on hand under the control of Licensee or any Affiliate or
Sublicensee; and (b) such Penn Licensed Product(s) as are in the process of
manufacture and component parts thereof as of the date of termination of this
Agreement, which inventories shall be reduced to writing. Licensee shall deliver
copies of such written inventories, verified by an officer of Licensee forthwith
to Penn. Penn shall have 45 days after receipt of such verified inventories
within which to challenge the inventory and request an audit thereof. Upon five
(5) business days written notice to Licensee, an independent third party
selected by Penn and reasonably acceptable to Licensee or the applicable
Affiliate or Sublicensee shall be given access during business hours to the
premises of Licensee, its Affiliates and/or Sublicensees for the purpose of
conducting an audit solely to verify such inventory accounting of Licensee.  
     5.8     Advertising Materials. Upon the termination of this Agreement,
Licensee shall, at its own expense forthwith remove, efface or destroy all
references to Penn from all advertising or other materials used in the promotion
of Licensee’s business or the business of any Affiliate or Sublicensee and
Licensee and any Affiliate and/or Sublicensee shall not thereafter represent in
any manner that it has rights in or to the Penn Patent Rights or Penn Licensed
Product(s), except as may be necessary for Licensee and any Affiliate and/or
Sublicensee to exercise any of its retained rights under this Article 5.  
     5.9     Sell-Off Rights. Notwithstanding the foregoing, if this Agreement
terminates for any reason, Licensee, its Affiliates and all Sublicensees shall
have a period of six (6) months to sell off their inventories of Penn Licensed
Product(s) existing or in the process of being manufactured on the date of
termination of this Agreement, and Licensee shall pay to Penn any royalties due
hereunder with respect to such Penn Licensed Product(s) within thirty (30) days
following the expiration of such six-month period (“Sell Off Right”).

- 14 -

 

 

     5.10     Delivery of Data. Upon the termination of this Agreement and at
Penn’s request, Licensee shall, to the extent it has the right to do so, deliver
to Penn or its designee copies of all data and other information generated by
Licensee that relates directly to the Penn Licensed Products, which data and
other information Penn or its designee shall have the right to use and disclose
to third parties solely in connection with their development, making, having
made, selling, offering for sale, using and importing such Penn Licensed
Products; provided, however, that Penn or its designee shall first be required
to reimburse Licensee for the reasonable value of such data and other
information.        5.11     Survival. Licensee’s obligation to pay all monies
owed accruing under this Agreement prior to the date of expiration or
termination of this Agreement (or thereafter in accordance with the provisions
of this Article 5) shall survive such expiration or termination. In addition,
the provisions of Article 4 – CONFIDENTIALITY, Article 5 – TERM AND TERMINATION,
Article 8 – DISCLAIMER OF WARRANTIES; INDEMNIFICATION, Article 9 – USE OF PENN’S
NAME, and Article 10 – ADDITIONAL PROVISIONS shall survive such expiration or
termination.   6.     PATENT PROSECUTION AND MAINTENANCE; REIMBURSEMENT  
       6.1     Patent Prosecution and Maintenance. Penn controls the
preparation, prosecution and maintenance of the Penn Patent Rights and the
selection of patent counsel, with input from Licensee. If, however, Licensee
desires to manage the preparation, prosecution and maintenance of the Penn
Patent Rights with input from Penn, then Licensee and Penn will enter into with
patent counsel a Client and Billing Agreement in substantially the form attached
to this Agreement as Attachment 3.          6.2     Reimbursement of Patent
Expenses. Licensee shall reimburse Penn for all documented attorneys fees,
expenses, official fees and other charges incurred prior to the Effective Date
and incident to the preparation, prosecution and maintenance of Penn Patent
Rights. This reimbursement obligation shall be paid as follows:  
             6.2.1     twenty five thousand dollars ($25,000) or the balance
due, whichever is less, to be paid within ten (10) days of the date that
Licensee first raises three hundred thousand dollars ($300,000) in equity
investment after the Effective Date, but in any event not later than May 31,
2003.                6.2.2     forty thousand dollars ($40,000) or the balance
due, whichever is less, to be paid within ten (10) days after Licensee first
raises a total of three million dollars ($3,000,000) in equity investment after
the Effective Date, but in any event not later than May 31, 2003.  
             6.2.3     forty thousand dollars ($40,000) or the balance due,
whichever is less, ninety (90) days after the date on which the payment under
Section 6.2.2 is due and payable.

- 15 -

 

 

          6.2.4     The balance shall be paid within ninety (90) days after the
date that the payment under Section 6.2.3 is due and payable.  
     6.3     Patent Term Extensions. At Licensee’s expense, Penn shall apply
for, or assist Licensee in applying for, such patent term extensions,
supplemental protection certificates, or functional equivalents thereof as
Licensee shall request in writing. Licensee shall provide Penn with all
material, information and data in its possession reasonably necessary or
reasonably useful to prepare such items.   7.     INFRINGEMENT AND LITIGATION  
       7.1     Notification of Infringement. Penn and Licensee are responsible
for notifying each other promptly of any infringement of Penn Patent Rights
which may come to their attention. Penn and Licensee shall consult one another
in a timely manner concerning any appropriate response to the infringement,
including, without limitation, whether Penn needs to join any action taken
against the infringing party.          7.2     Prosecution by Licensee. Licensee
may prosecute such infringement at its own expense and, if legally necessary,
may join Penn as a party to such action. Licensee shall not settle or compromise
any such suit in a manner that imposes any obligations or restrictions on Penn
or grants any rights to the Penn Patent Rights without Penn’s prior written
permission, not to be unreasonably withheld. Except as otherwise provided in
Section 7.3, financial recoveries from any such litigation will first be applied
to reimburse Licensee for its litigation expenditures with additional recoveries
being paid to Licensee, subject to a royalty due Penn based on the provisions of
Article 3.          7.3     Intervention by Penn. Licensee’s rights under
Section 7.2 are subject to the continuing right of Penn to intervene at Penn’s
own expense and join Licensee in any claim or suit for infringement of the Penn
Patent Rights. Any consideration received by Licensee in settlement of any claim
or suit in which Penn has intervened shall first be applied to reimburse
Licensee and Penn for their respective litigation expenditures, with additional
recoveries being shared between Penn and Licensee in proportion with their share
of the litigation expenses in such infringement action.  
       7.4     Prosecution by Penn. If Licensee fails to prosecute any
infringement, then Penn may prosecute such infringement at its own expense. In
such event, financial recoveries will be entirely retained by Penn.  
       7.5     Cooperation. In any action to enforce any of the Penn Patent
Rights, either party, at the request and expense of the other party shall
cooperate to the fullest extent reasonably possible. This provision shall not be
construed to require either party to undertake any activities, including legal
discovery, at the request of any third party except as may be required by lawful
process of a court of competent jurisdiction.

- 16 -

 

 

8.     WARRANTIES; DISCLAIMER OF WARRANTIES; INDEMNIFICATION          8.1     NO
ADDITIONAL WARRANTIES. THE PENN PATENT RIGHTS, PENN LICENSED PRODUCTS AND ALL
OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS,
AND PENN MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT THERETO, EXCEPT AS SET FORTH IN SECTION 8.3 AND 8.4. BY WAY OF EXAMPLE
BUT NOT OF LIMITATION, PENN MAKES NO REPRESENTATIONS OR WARRANTIES: (a) OF
COMMERCIAL UTILITY, ACCURACY OR COMPLETENESS; (b) OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE; OR (c) THAT THE USE OF THE PENN PATENT RIGHTS, PENN
LICENSED PRODUCTS OR ANY TECHNOLOGY LICENSED UNDER THIS AGREEMENT WILL NOT
INFRINGE ANY PATENT, COPYRIGHT, TRADE SECRET OR TRADEMARK OR OTHER PROPRIETARY
OR PROPERTY RIGHTS OF OTHERS.          8.2     LIMITATION OF LIABILITY. PENN
SHALL NOT BE LIABLE TO LICENSEE, LICENSEE’S AFFILIATES OR SUBLICENSEES, OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY CLAIMING THROUGH THEM WITH
RESPECT TO: ANY CLAIM ARISING FROM USE OF THE PENN PATENT RIGHTS, PENN LICENSED
PRODUCTS OR ANY TECHNOLOGY LICENSED UNDER THIS AGREEMENT OR FROM THE
MANUFACTURE, USE OR SALE OF PENN LICENSED PRODUCTS; OR ANY CLAIM FOR LOSS OF
PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND.          8.3     Ownership; No Pending
Action. Penn represents and warrants that, except as expressly provided
elsewhere herein, it owns the United States letters patent and/or applications
therefor listed in Attachment 1 to this Agreement, and foreign counterparts
relating thereto. Penn represents and warrants that there are no pending
actions, nor to the best of its knowledge, threatened or other claims, whether
or not embodied in an action past or present, of infringement of any patent,
copyright, trademark, or other intellectual property right that has been made or
is pending against Penn or any entity from which Penn has obtained such rights
relative to the Penn Patent Rights.          8.4     Authority. Penn represents
and warrants that: (i) it has full authority to execute and deliver this
Agreement and to carry out the transactions contemplated hereby; (ii) this
Agreement has been duly authorized, executed and validly delivered by Penn and
is binding and enforceable upon Penn in accordance with its terms; (iii) the
execution and delivery of this Agreement by Penn will not violate any law,
regulation or court order, or breach or cause a default under any agreement to
which Penn is a party; and (iv) Penn has the right to grant the licenses granted
to Licensee hereunder.          8.5     Indemnification. Licensee shall
indemnify, defend and hold harmless Penn, its trustees, officers, agents and
employees (individually, an “Indemnified Party”, and collectively, the
“Indemnified Parties”), from and against any and all claims, suits, actions or
proceedings brought against the Indemnified Parties by any third party, and for
any and all liability, loss, damage, or expense suffered or incurred by the
Indemnified Parties in connection therewith (including reasonable attorneys’
fees and expenses) (individually, a “Liability”, and collectively, the
“Liabilities”), that results from or arises out of: (a) the development, use,
manufacture, promotion, sale or other disposition of any Penn Patent Rights or
Penn Licensed Products by Licensee, its Affiliates, its assignees, Sublicensees,
its vendors or other third parties acting under their authority; (b) any breach
by Licensee or its Affiliates or Sublicensees of this Agreement; and (c) the
enforcement by an Indemnified Party of this Section 8.5. Without limiting the
foregoing, Licensee shall defend, indemnify and hold harmless the Indemnified
Parties from and against any Liabilities resulting from:

- 17 -

 

 

          8.5.1     Any product liability or other claim of any kind related to
the use by a third party of a Penn Licensed Product that was manufactured, sold
or otherwise disposed by Licensee, its Affiliates, its assignees, its
Sublicensees, its vendors or other third parties acting under their authority;  
          8.5.2     A claim by a third party that the Penn Patent Rights or the
design, composition, manufacture, use, sale or other disposition of any Penn
Licensed Product infringes or violates any patent, copyright, trade secret,
trademark or other intellectual property rights of such third party (except to
the extent such claim arises from a breach by Penn of any of its warranties
under Section 8.3 and 8.4 above); and             8.5.3     Clinical trials or
studies conducted by or on behalf of Licensee, its Affiliates, its assignees,
its Sublicensees or their agents relating to the Penn Patent Rights or Penn
Licensed Products, including, without limitation, any claim by or on behalf of a
human subject of any such clinical trial or study, any claim arising from the
procedures specified in any protocol used in any such clinical trial or study,
any claim of deviation, authorized or unauthorized, from the protocols of any
such clinical trial or study, and any claim resulting from or arising out of the
manufacture or quality control by a third party of any substance administered in
any such clinical trial or study.        8.6     Rights of Penn in Liability
Action. Licensee is not permitted to settle or compromise any claim or action
giving rise to Liabilities in a manner that imposes any restrictions or
obligations on Penn or grants any rights to the Penn Patent Rights or Penn
Licensed Products that are inconsistent with the rights granted to Licensee
hereunder without Penn’s prior written consent. If Licensee fails or declines to
assume the defense of any such claim or action within thirty (30) days after
notice thereof, then Penn may assume the defense of such claim or action for the
account and at the risk of Licensee. The indemnification rights of Penn or other
Indemnified Party contained herein are in addition to all other rights that such
Indemnified Party may have at law or in equity or otherwise.  
     8.7     Procedures for Indemnification. Penn shall (a) provide Licensee
with prompt written notice of each claim for which any Indemnified Party seeks
indemnification under Section 8.5, (b) grant Licensee sole authority to defend
and/or settle each such claim using attorneys selected by it and reasonably
acceptable to Penn, and (c) cooperate in all reasonable respects with Licensee
in connection with its performance of such activities.        8.8     Insurance.
              8.8.1     Licensee and any Affiliate shall procure and maintain a
policy or policies of comprehensive general liability insurance, including broad
form and contractual liability, in a minimum amount of $2,000,000 combined
single limit per occurrence and in the aggregate as respects personal injury,
bodily injury and property damage arising out of such party’s performance of
this Agreement.

- 18 -

 

 

          8.8.2     Licensee and any Affiliate shall, prior to commencement of
clinical trials involving Penn Licensed Products, procure and maintain a policy
or policies of product liability insurance in a minimum amount of $3,000,000
combined single limit per occurrence and in the aggregate as respects bodily
injury and property damage arising out of such party’s performance of this
Agreement.             8.8.3     The policy or policies of insurance described
in this Section 8.8 shall be issued by an insurance carrier with an A.M. Best
rating of “A” or better and shall name Penn as an additional insured with
respect to Licensee’s performance of this Agreement. Licensee and any Affiliate
shall provide Penn with certificates evidencing the insurance coverage required
herein and all subsequent renewals thereof. Such certificates shall provide that
the insurance carrier(s) notify Penn in writing at least 30 days prior to
cancellation or material change in coverage.             8.8.4     Penn may
periodically review the adequacy of the minimum limits of liability insurance
specified in this Section, and Penn reserves the right to require Licensee and
any Affiliate to adjust the liability insurance coverages within commercially
reasonable levels. Any such determination shall be made reasonably by Penn in
good faith. The specified minimum insurance amounts do not constitute a
limitation on the obligation of Licensee and any Affiliate to indemnify Penn
under this Agreement.   9.     USE OF PENN’S NAME

     Licensee and its Affiliates and agents shall not use, and Licensee shall
require its Affiliates and Sublicensees not to use, Penn’s name or any
adaptation thereof, or any Penn seal, logotype, trademark, or service mark, or
the name, mark, or logotype of any Penn representative or organization in any
way without the prior written consent of Penn in its sole discretion.
Notwithstanding the foregoing, Licensee and its Affiliates, Sublicensees and
agents may refer to the fact that the Penn Licensed Products were based on
technology developed by Drs. Klein and Degrado of the University of
Pennsylvania. Licensee and its Affiliates, Sublicensees and agents may also
refer to the existence of this Agreement and may describe its material terms in
filings under the securities laws and in securities offering materials prepared
in accordance with applicable securities laws and in its Sublicense Agreements
and other materials provided to Sublicensees and prospective Sublicensees. In
addition, Licensee and its Affiliates, Sublicensees and agents may refer to
Penn’s name in biographical information of their officers, directors and
employees, so long as Penn has had the opportunity to review the references to
Penn prior to the use thereof.

10.     ADDITIONAL PROVISIONS          10.1     No Agency. Nothing in this
Agreement shall be deemed to establish a relationship of principal and agent
between Penn and Licensee or its Affiliates or Sublicensees, nor any of their
agents or employees for any purpose whatsoever, nor shall this Agreement be
construed as creating any other form of legal association or arrangement which
would impose liability upon one party for the act or failure to act of the other
party.

- 19 -

 

 

     10.2     No Assignment. Licensee is not permitted to assign this Agreement
or any part of it, either directly or by merger or other operation of law,
without the prior written consent of Penn in its sole discretion. Prior consent
for assignment by Licensee shall not be necessary in the event that (i) Licensee
is sold or merged in its entirety, or Licensee sells all or substantially all of
its assets provided that the assignee or purchaser agrees to abide by the terms
of this Agreement in its entirety and (ii) Licensee provides written notice to
Penn within ten (10) business days following the date on which the sale or
merger is publicly announced. Any prohibited assignment of this Agreement or the
rights hereunder shall be null and void. No assignment relieves Licensee, its
Affiliates and/or Sublicensees of responsibility for the performance of any
accrued obligations that Licensee, its Affiliates and/or Sublicensees has prior
to such assignment.        10.3     No Waiver. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other
subsequent breach or condition, whether of like or different nature.  
     10.4     Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person, sent via
overnight delivery by a nationally-recognized overnight courier, or sent by
certified or registered mail, return receipt requested, and shall be deemed to
have been given when hand delivered, one (1) business day after mailing by
overnight courier, or five (5) business days after mailing by registered or
certified mail, as follows (provided that notice of change of address shall be
deemed given only when received):       If to Penn:           University of
Pennsylvania     Center for Technology Transfer     3160 Chestnut Street, Suite
200     Philadelphia, PA 19104-3147     Attention: Managing Director        
With a required copy to:           Office of General Counsel     University of
Pennsylvania     133 South 36th St, Suite 300     Philadelphia, PA 19104-6303  
  Attention: General Counsel

- 20 -

 

 

 

  If to Licensee:           Polymedix, Inc.     P.O. Box 130     Bryn Mawr, PA
19010-0130     Attention: Chief Executive Officer         With a copy to:      
    Morgan, Lewis & Bockius, LLP     1701 Market Street     Philadelphia, PA
19103     Attention: Stephen A. Jannetta, Esq.

or to such other names or addresses as Licensee or Penn, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section 10.4.

     10.5     Governing Law and Jurisdiction. This Agreement shall be construed
and governed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to conflict of law provisions of any jurisdiction. In the
event that a party to this Agreement perceives the existence of a dispute with
the other party concerning any right or duty provided for herein, the parties
will, as soon as practicable, confer in an attempt to resolve the dispute. If
the parties are unable to resolve such dispute amicably, then the parties hereby
submit to the exclusive jurisdiction of and venue in the state and federal
courts located in the Eastern District of the Commonwealth of Pennsylvania with
respect to any and all disputes concerning the subject of, or arising out of,
this Agreement.        10.6     No Discrimination. Penn and Licensee, its
Affiliates and Sublicensees shall not discriminate against any employee or
applicant for employment because of race, color, sex, sexual or affectional
preference, age, religion, national or ethnic origin, handicap, or because he or
she is a disabled veteran or a veteran of the Vietnam Era.  
     10.7     Compliance with Laws. Licensee, its Affiliates and Sublicensees
shall comply with all prevailing laws, rules and regulations that apply to its
activities or obligations under this Agreement. Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities, articles and information, including
the Arms Export Control Act as amended in the Export Administration Act of 1979,
and that the parties’ obligations are contingent upon compliance with applicable
United States export laws and regulations. The transfer of certain technical
data and commodities may require a license from the cognizant agency of the
United States Government and/or written assurances by Licensee, its Affiliates
and/or Sublicensees that Licensee shall not export data or commodities to
certain foreign countries without prior approval of such agency. Penn neither
represents that a license is not required nor that, if required, it will issue.

- 21 -

 

 

     10.8     Binding Nature of Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns, except that any assignment by
Licensee must comply with Section 10.2 to be effective.  
     10.9     Counterparts, Headings and Exhibits. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
headings used in this Agreement are for convenience only and are not to be
considered in construing or interpreting any term or provision of this
Agreement. All Schedules and Exhibits hereto are hereby incorporated in this
Agreement and made a part hereof.        10.10     Integration and Amendment.
This Agreement and the other Transaction Documents embody the entire agreement
and understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter hereof or thereof.
This Agreement may not be changed, modified, extended or terminated except by
written amendment executed by an authorized representative of each party.  
     10.11     Severability. If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, then such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.  
     10.12     Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
holidays; provided that if the final day of any time period falls on a Saturday,
Sunday or holiday on which Federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.        10.13     Force Majeure. If the performance of any part of
this Agreement by either party (other than the payment of monies due and owing
hereunder) is prevented, restricted, interfered with or delayed by reason of any
cause beyond the reasonable control of such party that could not, with the
exercise of reasonable due diligence, have been avoided (a “Force Majeure
Event”), the party so affected shall be excused from such performance to the
extent of and for so long as such Force Majeure Event continues, provided that
the affected party shall use all reasonable efforts to avoid or remove the
causes of such Force Majeure Event with the utmost dispatch and to continue its
performance under this Agreement whenever such causes are removed. When such
circumstances arise, the affected party shall provide the other party with
prompt notice thereof and shall regularly update the other party as to its
efforts to remove the causes of such Force Majeure Event until full performance
under this Agreement has resumed.

- 22 -

 

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed by their duly authorized representatives.

THE TRUSTEES OF THE 
UNIVERSITY OF PENNSYLVANIA LICENSEE:
POLYMEDIX, INC.                     By: /s/ Louis P. Berneman   By: /s/ Nicholas
Landekic  
 
   
 
          Name: Louis P. Berneman   Name: Nicholas Landekic  
 
   
 
            Managing Director       Title: Center for Technology Transfer  
Title: President and CEO  
 
   
 
          Date:     Date:    
 
   
 

- 23 -

 

 

Attachment 1

Inventions and Patent Rights

 
Penn 
Ref #     Inventors     Title     Law Firm
Ref #     Country     App. #     Details  
 
                                       
 
N2428     William DeGrado, Michael Klein and Greg Tew     Facially Amphiphilic
Polymers as Anti-infective Agents     4730-102 P US     US     60/274,145    
Provisional application; filed March 8, 2001  
 
                  4730-102 WO     PCT     PCT/US02/22043     PCT application,
designating all members; filed March 7, 2002  
 
                  4730-105 WO     PCT     PCT/US02/06899     Second PCT
application, designating all members; filed March 7, 2002  
 
N2485     William DeGrado, Yashitomo Hamuro, Dahui Liu     Design, Preparation,
and Properties of Antibacterial β-Peptides     19522.0003     US     09/732,911
    US non-provisional application; filed December 11, 2000  
 
N2516     William DeGrado     Design of Polymers with Amphiphilic Conformations
    N/A     N/A     N/A     See PCT/US02/22043  
 
N2609     Michael Klein     New Force Field Program     N/A     US    
60/383,884     Provisional application; filed by PENN on May 28, 2002  
 
O2728     William DeGrado, Michael Klein     Biomimetic Antimicrobial Polymers  
  N/A     N/A     N/A     See PCT/US02/22043  
 
O2772     William DeGrado, Michael Klein, Dahui Liu, Jing Yuan, Greg Tew    
Enablement Data     N/A     N/A     N/A     See PCT/US02/22043 and
PCT/US02/06899  
 

- 24 -

 

 

ATTACHMENT 1 (continued)

 
Penn 
Ref #     Inventors     Title     Law Firm
Ref #     Country     App. #     Details  
 
                                       
 
O2855     William DeGrado, Michael Klein, Dahui Liu, Jing Yuan, Greg Tew    
Novel Block Polymers     N/A     N/A     N/A     See PCT/US02/22043  
 
O2880     Michael Klein, Carlos Lopez, Preston Moore     Computer Simulation of
Biomembranes Using a Coarse Grain Model     N/A     US     60/388,527    
Provisional application; filed by PENN on June 13, 2002  
 
P2997     William DeGrado, Avram Slovic     Water Solubilization of Membrane
Proteins by Structure Based Design     N/A     N/A     N/A     Currently under
evaluation  
 

- 25 -

 

 

